Citation Nr: 1208486	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-07 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic left hydronephrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in May 2007.  A statement of the case was issued in February 2008, and a substantive appeal was received in March 2008.  The Board observes that the substantive appeal received in March 2008 was not signed by the Veteran or his representative, and this defect was remedied by obtaining the proper signature in December 2008; the RO has accepted the substantive appeal as timely and the Board will not disturb that determination.

The Veteran appeared at a January 2012 videoconference hearing before the Board.  A transcript is of record.

The Board observes that an appeal of a separate issue, entitlement to service connection for a neck disability, was addressed in a March 2007 statement of the case.  However, the Veteran never filed a timely substantive appeal to perfect this issue for appellate review; it is not currently in appellate status.


FINDING OF FACT

Chronic left hydronephrosis was a result of injury suffered during the Veteran's active duty combat service.


CONCLUSION OF LAW

Chronic left hydronephrosis was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for chronic left hydronephrosis.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 'The Secretary shall accept as sufficient proof of service-connection ... satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service .... Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.'  See also 38 C.F.R. § 3.304(d).  With regard to the question of whether the Veteran engaged in combat, the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).

However, the United States Court of Appeals for Veterans Claims (the Court) has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in-service event and the current disability.

The Veteran alleges that he suffered an impact injury to his left kidney when he fell from a significant height during an enemy attack upon his location during service in Vietnam.  He testified that during an inbound mortar attack upon his location at Khe Sanh he fell from a wall and landed on the left side of his back, which he contends caused significant damage to his kidney and resulted in the claimed chronic disability.  It does not appear that such an in-service injury is documented in the Veteran's service treatment records or through other contemporaneous evidence.  However, the Board finds that the occurrence of the reported in-service injury may be accepted as factual in this case.  

The record and circumstances in this case reasonably establish that the appellant essentially engaged in combat.  The Board observes that the Veteran is service connected for PTSD which, as discussed in the RO's August 2011 decision granting that benefit, has been determined to be related to the Veteran's experiences during military service featuring stressors from his time stationed in Vietnam at locations targeted by attacks, including rocket and mortar attacks.  The Board also notes that the Veteran has submitted a witness statement from a fellow serviceman who testified to recalling that the Veteran was complaining of significant back pain after a hard landing when taking cover at Khe Sanh on "that evening those sappers got in the wire and all hell broke loose."  The Board also notes that the record documents that the Veteran was awarded a Certificate of Exemplary Service for "extraordinary performance that resulted in the saving of an imperiled AH-1G aircraft with two personnel aboard" at Khe Sanh Airbase in March 1971.

Although the Veteran was not awarded any combat-specific decorations, the Board finds that the evidence of record in this case reasonably establishes that the Veteran  participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, for the purposes of this decision.  Thus, as the Veteran engaged in combat with the enemy, the provisions of 38 U.S.C.A. § 1154(b) are applicable and the Veteran's assertions are accepted despite the lack of supporting documentation in service treatment records.

The Board further notes that the claimed in-service injury to his back and kidney area is indicated in the Veteran's testimony (and witness testimony) to have occurred during an enemy attack.  The Board finds that the claimed in-service injury to his back and kidney took place during a combat event and in a manner consistent with the circumstances, conditions and hardships of his service.  The Board accepts the factual occurrence of the injury to the Veteran's back and kidney area during military service.

The Board further finds that the evidence clearly establishes that the Veteran is currently diagnosed with chronic left hydronephrosis, and this has been repeatedly attributed to stricture of the left ureter (including a report of a November 2005 VA examination).  Additionally, there is medical evidence to support finding that the disability is due to the in-service trauma.  Worksheets attached to the November 2005 fee-basis VA examination report reflect the examiner's conclusion that the kidney disability was not due to diabetes.  The worksheets note that the Veteran's kidney disability could be "due to blunt trauma" with the claimed back injury in Khe Sanh as a "possible cause of condition."  A February 2011 medical report includes a handwritten physician's statement indicating the Veteran had a non-functional kidney "due to injury Vietnam."  The significance of these notes is not entirely clear.  However, a statement much more clearly presenting a pertinent supportive medical opinion was presented by the Veteran's private doctor in January 2012: "Having reviewed [the Veteran]'s records and films, it is as likely as not that the onset of his ureteral stricture that resulted in functional loss of his left kidney is a result of his fall while serving in the U.S. Air Force."  This competent medical evidence supports a finding that the Veteran's kidney disability is of a nature that may at least as likely as not be caused by the described in-service trauma.

The evidence does not establish a continuity of symptomatology in this case.  Rather, credible testimony in this case establishes that the Veteran was made aware that his left kidney was not functioning only upon the onset of symptoms of a separate problem with his right kidney in the 1990s; the urgency of the kidney problem in the 1990s was elevated due to evaluation revealing that the Veteran's left kidney did not function.  The Veteran advances this claim essentially upon the theory that the in-service trauma caused damage to his left ureter and resulted in strictures responsible for the development of chronic left hydronephrosis that went undetected until his other kidney was separately compromised.

The Board finds that the evidence supports a finding that the left kidney disability is due to trauma of a nature consistent with the Veteran's in-service injury.  The Veteran has credibly testified that he has not experienced any other such significant trauma to the region other than during service, and there is no evidence significantly contradicting the Veteran on this point.

Therefore, given the Veteran's combat service and the probative evidence in this case, the Board finds that when resolving all benefit of the doubt in favor of the Veteran, the Veteran's chronic left hydronephrosis is a consequence of injury suffered during his active duty military service.  Therefore, service connection is warranted for chronic left hydronephrosis.  See 38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date in March 2006 and again in April 2011.  He will have the opportunity to initiate an appeal from these 'downstream' issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for chronic left hydronephrosis is warranted.  The appeal is granted.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


